Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


Carolyn Watson, Appellant                               Appeal from the County Court at Law #2 of
                                                        Gregg County, Texas (Tr. Ct. No. 2013-
No. 06-14-00025-CV           v.                         1958-CCL2). Opinion delivered by Chief
                                                        Justice Morriss, Justice Moseley and Justice
Good Shepherd Medical Center, Appellee                  Carter* participating. Concurring Opinion
                                                        by Justice Moseley. *Jack Carter, Retired,
                                                        Sitting by Assignment.



          As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for
further proceedings consistent with this opinion.
          We further order that the appellee, Good Shepherd Medical Center, pay all costs of this
appeal.


                                                        RENDERED JANUARY 15, 2015
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk